DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/484,939, application filed on 08/09/2019, and preliminary amendment filed on 08/09/2019.  Claims 1-10 are currently amended by Applicant.  Claims 11-17 are presented as new by Applicant.  Claims 1-17 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 08/28/2019, 08/28/2019, 08/29/2019 and 05/11/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



6.          Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by KO (US PG Pub No. 2015/0367741).

7.          With respect to claim 1, KO teaches:
a charging device (charging device by providing power through sending And receiving power, charge power, Abstract); and
a contacting unit connected to said charging device (see contacting unit in Figure 4c for sending and delivering power to receiving element, Figure 4c, paragraph [0058]), 
wherein said contacting unit is configured to establish a connection between said electric charging station and contacts of a chargeable battery of a container transport vehicle for a charging procedure of the battery (see contacting unit in Figure 4c for sending and delivering power to receiving element, Figure 4c, paragraph [0058]);
wherein said electric charging station including said contacting unit  (see contacting unit as member of charging station crane moving device unit, Figure 2a, 5, paragraph [0066-0070]) and said charging device is configured as a mobile unit with said contacting and said charging device are arranged in a housing (see mobile unit as crane mover device with capability to provide charge to container vehicles, charging device and contacting device on board, Figure 2a,, 4c 5, paragraph [0058], [0066-0070]); and
(see Figure 4c, paragraph [0058], describing how contacting unit engages with vehicle to provide charge, Figure 2a,, 4c 5, paragraph [0058], [0066-0070]).

8.          With respect to claim 2, KO teaches:
wherein at least said contacting unit and said charging are arranged on a common carrier element configured to permit said contacting unit and said charging device to be transported together between different installation sites (see mobile unit as crane mover device with capability to provide charge to container vehicles, charging device and contacting device on board, Figure 2a,, 4c 5, paragraph [0058], [0066-0070]).

9.          With respect to claim 3, KO teaches:
wherein said housing comprises an ISO container (see ISO shipping container, Figure 3, see container transport, paragraph [0001]; [0037]).

10.          With respect to claim 4, KO teaches:
wherein said contacting unit is configured to be moved automatically through said opening of said housing for a charging procedure  (Figure 4c, paragraph [0058], describing how contacting unit engages with vehicle to provide charge, Figure 2a,, 4c 5, paragraph [0058], [0066-0070]).

KO teaches:
a connector that is connected to said charging device for connecting said charging device to an electric power supply network or to a control unit for activating said charging device and said contacting unit and for incorporation into a fleet management system  (see fleet management system, paragraph [0065-0070]).

12.          With respect to claim 6, KO teaches:
A container transport vehicle  (see mobile unit as crane mover device with capability to provide charge to container vehicles, charging device and contacting device on board, Figure 2a,, 4c 5, paragraph [0058], [0066-0070]) comprising a battery-electric travel drive  (see drive motor of vehicle, Figure 4a) including a chargeable battery with contacts  (see providing charge to recharge batteries via contact to charge) and a funnel-shaped guide  (see charging guide, Figure 4c) 
wherein said contacts are arranged in the region of said guide such that, for a charging procedure of said battery, a said contacting unit of an said electric charging station as claimed in is guided said contacts by said guide (see Fig. 4c, paragraph [0058], describing how contacting unit engages with vehicle to provide charge, Figure 2a,, 4c 5, paragraph [0058], [0066-0070]).

13.          With respect to claim 7, KO teaches:
wherein said container transport vehicle comprises an automatically guided container transport vehicle  (guiding container to provide charge mobile unit as crane mover device with capability to provide charge to container vehicles, charging device and contacting device on board, Figure 2a,, 4c 5, paragraph [0058], [0066-0070]).

14.          With respect to claim 8, KO teaches:
an electric charging station for a container transport vehicle (see mobile unit as crane mover device with capability to provide charge to container vehicles, charging device and contacting device on board, Figure 2a,, 4c 5, paragraph [0058], [0066-0070]), said electric charging station comprising:
a charging device  (charging device by providing power through sending And receiving power, charge power, Abstract); and
a contacting unit connected to said charging device  (see contacting unit in Figure 4c for sending and delivering power to receiving element, Figure 4c, paragraph [0058]), 
wherein said contacting unit is configured to establish a connection between said electric charging station and contacts of a chargeable battery of a container transport
vehicle for a charging procedure of the battery  (see Fig. 4c, paragraph [0058], describing how contacting unit engages with vehicle to provide charge, Figure 2a,, 4c 5, paragraph [0058], [0066-0070]);
wherein said electric charging station including said contacting unit and said charging device is configured as a mobile unit with said contacting unit and
said charging device arranged in a housing  (mobile unit as crane mover device containing elements and with capability to provide charge to container vehicles, charging device and contacting device on board, Figure 2a,, 4c 5, paragraph [0058], [0066-0070]); and
wherein said housing defines an opening through which said contacting
unit can be moved out of said housing for a charging procedure (Fig. 4c, paragraph [0058], describing how contacting unit engages with vehicle to provide charge, Figure 2a,, 4c 5, paragraph [0058], [0066-0070]); and 
a container transport vehicle comprising a battery-electric travel drive including a
chargeable battery with contacts and a funnel-shaped guide (Fig. 4c, paragraph [0058], describing how contacting unit engages with vehicle to provide charge, Figure 2a,, 4c 5, paragraph [0058], [0066-0070]), 
wherein said contacts are arranged in the region of said guide such that, for a charging procedure of said battery  (to charge a battery, see 4c, paragraph [0058], describing how contacting unit engages with vehicle to provide charge, Figure 2a,, 4c 5, paragraph [0058], [0066-0070]),
said contacting unit of said electric charging station is guided to said contacts by said guide (to guide for charging between charging station and container vehicle, Fig. 4c, paragraph [0058], describing how contacting unit engages with vehicle to provide charge, Figure 2a,, 4c 5, paragraph [0058], [0066-0070]).

15.          With respect to claim 9, KO teaches:
a terminal in which said at least one container transport vehicle can be operated and in which a plurality of alternative installation sites are provided, at which said at least one electric charging station is connectable to an electric power supply network of (see mobile unit as crane mover device with capability to provide charge to container vehicles, charging device and contacting device on board, see Figure 2a,, 4c 5, paragraph [0058], [0066-0070]).

16.          With respect to claim 10, KO teaches:
wherein said container transport vehicle and said electric charging station are each connected via a communication connection to a terminal management system or a fleet management system in order to coordinate the operation of said container transport vehicle and said electric charging station  (see fleet management system, paragraph [0065-0070]).

17.          With respect to claim 11, KO teaches:
wherein said container transport vehicle and said electric charging station are each connected via a communication connection to a terminal management system or a fleet management system in order to coordinate the operation of said container transport vehicle and said electric charging station  (see fleet management system, paragraph [0065-0070]).

18.          With respect to claim 12, KO teaches:
wherein at least said contacting unit and said charging device are arranged on a common carrier element configured to permit said contacting unit and said charging device to be transported together between different installation sites  (see mobile unit as crane mover device with capability to provide charge to container vehicles, charging device and contacting device on board, Figure 2a,, 4c 5, paragraph [0058], [0066-0070]).

19.          With respect to claim 13, KO teaches:
wherein said housing comprises an ISO container  (see Figure 2a,, 4c 5, paragraph [0058], [0066-0070]).

20.          With respect to claim 14, KO teaches:
wherein said contacting unit is configured to be moved automatically through said opening of said housing for a charging procedure  (see Figure 2a,, 4c 5, paragraph [0058], [0066-0070]).

21.          With respect to claim 15, KO teaches:
a connector that is connected to said charging device for connecting said charging device to an electric power supply network or to a control unit for activating said charging device and said contacting unit and for incorporation into a fleet management system  (see Figure 2a,, 4c 5, paragraph [0058], [0066-0070]).

22.          With respect to claim 16, KO teaches:
              A container transport vehicle comprising a battery-electric travel drive including a chargeable battery with contacts and a funnel-shaped guide, wherein said contacts are arranged in the region of said guide such that, for a charging procedure of said battery, said contacting unit of said electric charging station as claimed in claim 15 is (see Figure 2a,, 4c 5, paragraph [0058], [0066-0070]).

23.          With respect to claim 17, KO teaches:
wherein said container transport vehicle comprises an automatically guided container transport vehicle (see Figure 2a,, 4c 5, paragraph [0058], [0066-0070]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851